The opinion of the court was delivered by
Tan Syckel, J.
The prosecutor sued out the writ in this case to set aside a contract awarded to the Carteret Electric 'Light and Power Company for lighting Woodbridge.
The prosecutor is a taxpayer and is a resident in said lighting district.
*80Ephraim Cutter, one of the commissioners who awarded the contract to the Carteret company, is a stockholder in said company, and therefore the contract is without validity and should be set aside. Winans v. Crane, 7 Vroom 394; Traction Company v. Board of Works, 27 Id. 431; Foster v. Cape May, 31 Id. 78.